Case: 09-10678     Document: 00511150363          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-10678
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TANYA MONTANA JONES,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Northen District of Texas
                               USDC No. 4:09-CR-3-3


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Tanya Montana Jones has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Jones has filed a response. The record is insufficiently
developed to allow consideration at this time of Jones’s claim(s) of ineffective
assistance of counsel; such claim(s) generally “cannot be resolved on direct
appeal when [they have] not been raised before the district court since no
opportunity existed to develop the record on the merits of the allegations.”

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10678   Document: 00511150363 Page: 2        Date Filed: 06/22/2010
                                No. 09-10678

United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). Our independent review of the record,
counsel’s brief, and Jones’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5 TH C IR. R. 42.2. Jones’s untimely request for appointment of new counsel on
appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
1998).




                                        2